

117 HR 1181 IH: Korematsu-Takai Civil Liberties Protection Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1181IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Takano introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo ensure due process protections of individuals in the United States against unlawful detention based solely on a protected characteristic.1.Short titleThis Act may be cited as the Korematsu-Takai Civil Liberties Protection Act of 2021.2.Prohibition against unlawful detentionSection 4001 of title 18, United States Code, is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following:(b)Prohibition on detention based on protected characteristics(1)In generalNo individual may be imprisoned or otherwise detained based solely on an actual or perceived protected characteristic of the individual.(2)DefinitionIn this subsection, the term protected characteristic includes each of the following:(A)Race.(B)Ethnicity.(C)National origin.(D)Religion.(E)Sex.(F)Gender identity.(G)Sexual orientation.(H)Disability.(I)Any additional characteristic that the Attorney General determines to be a protected characteristic.(3)Rule of constructionNothing in this subsection shall be construed to allow the Attorney General to remove a characteristic described in subparagraphs (A) through (H) of paragraph (2) from the definition of the term protected characteristic under this subsection..